t c summary opinion united_states tax_court kevin e and sondra ward petitioners v commissioner of internal revenue respondent docket no 16637-09s filed date kevin e ward and sondra ward pro sese janice bennett geier kimberly l clark and aimee r lobo- berg for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 after concessions the issues for decision are whether petitioners are entitled to a dollar_figure schedule c expense deduction for business use of their car and whether petitioners are liable for the sec_6662 accuracy- related penalty petitioners resided in idaho when the petition was filed background in petitioner sondra ward mrs ward worked as a real_estate agent for century advantage in idaho her job duties eg showing properties networking etc required her to do an extensive amount of driving mrs ward drove a audi for most of on date petitioners purchased a bmw x5 the bmw for dollar_figure which included dollar_figure the parties agree that the loss claimed on schedule e supplemental income and loss from ward insurance inc reported on petitioners’ return should be dollar_figure petitioners concede that schedule e depreciation_recapture should be increased by dollar_figure and the dollar_figure schedule e depreciation expense reported on their return should be reduced by dollar_figure petitioners also concede that they are not entitled to any portion of the dollar_figure rent lease expense reported on schedule c profit or loss from business on their return petitioners did not keep a mileage log for the audi or claim a mileage deduction for the audi in for idaho sales_tax and dollar_figure for state title fees and dealer documentation fees petitioners placed the bmw into service for mrs ward’s real_estate business on date the same day it was purchased petitioner kevin e ward mr ward drove the bmw on occasion in as well the bmw had miles on it when petitioners drove it off the lot and big_number miles at the end of the year petitioners drove the bmw big_number miles from december to mrs ward concentrated most of her business in bonneville jefferson and bingham counties an area covering over big_number square miles she sold properties in petitioners claimed a schedule c depreciation expense for the bmw of dollar_figure on their form_1040 u s individual_income_tax_return for during the examination of petitioners’ return petitioners first raised the issue that they are entitled to a dollar_figure sec_179 expense deduction and a dollar_figure depreciation deduction for the bmw in lieu of the deduction claimed on their return on date petitioners provided to the revenue_agent assigned to the audit a mileage log for the bmw with three petitioners did not sell or trade in the audi when they purchased the bmw it is not clear whether mrs ward sold any of the properties during the 11-day period from dec to entries for totaling miles allocated to personal_use the log had no entries with a business use purpose and zero miles were allocated to business use on date petitioners provided a computer printout of mrs ward’s mobile phone daily calendar covering december through the phone calendar after printing out the phone calendar mrs ward added handwritten mileage amounts for most of the entries which are almost exclusively for mrs ward’s business appointments and other business and or networking obligations the revenue_agent determined that the business_use_percentage of the bmw for wa sec_42 percent as a result the revenue_agent allowed a schedule c depreciation expense for the bmw of dollar_figure respondent issued a notice_of_deficiency to petitioners on date i vehicle expense discussion deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed 292_us_435 taxpayers are required to maintain records that petitioners listed the following dates and descriptions for these personal_use entries dec dec dec church mom dad ward town - grocery new year stuff are sufficient to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs when property is used in a trade_or_business or held_for_the_production_of_income the taxpayer may be allowed a depreciation deduction sec_161 sec_167 alternatively the cost of property acquired by purchase for use in the active_conduct_of_a_trade_or_business may be expensed under sec_179 during the year that the property was placed_in_service if the requirements of that section are satisfied if the property is used for both business and other purposes then the portion of the cost that is attributable to the business use is eligible for expensing under sec_179 but only if more than percent of the use is for business purposes the predominant use requirement see sec_1_179-1 income_tax regs moreover to claim a sec_179 deduction for listed_property which is defined in sec_280f to include any passenger_automobile the taxpayer must satisfy the strict substantiation requirements of sec_274 see whalley v commissioner tcmemo_1996_533 see also sec_280f sec_1_179-1 income_tax regs sec_274 requires the taxpayer to substantiate the amount time place and business_purpose of these expenditures and to provide adequate_records or sufficient evidence to corroborate his own statement see sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate an element of an expense a taxpayer may establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date however neither taxpayers nor the court may estimate permissible deductions that do not satisfy the strict substantiation requirements of sec_274 which supersedes the doctrine found in 39_f2d_540 2d cir see 50_tc_823 affd 412_f2d_201 2d cir solomon v commissioner tcmemo_2011_91 petitioners contend that they are entitled to a sec_179 deduction for the bmw because it was used predominantly for business purposes in respondent argues that the deduction is not permitted because petitioners have not adequately substantiated the business use of the bmw and fail to meet the predominant use requirement at trial petitioners introduced into evidence the mileage log mrs ward’s phone calendar and maps of the area in which mrs ward works the phone calendar did not include mileage as discussed supra the mileage log includes no entries with a business use purpose and allocates zero miles to business use for amounts on the original printout instead the mileage amounts were handwritten and added after the calendar was printed in thus they were not contemporaneously recorded mrs ward testified that she arrived at the mileage totals by reading the odometer at the time of the appointments and that she may have written the mileage totals down earlier and moved them to the calendar later however she provided no other written evidence of the mileage amounts the phone calendar also did not include the addresses of the homes she showed to clients the entries included vague descriptions such as sweet showing drop off see’s candy and calendars flyers to all listings and show mclane invest prop accordingly petitioners have not maintained adequate_records mrs ward testified in depth about her overall job duties and specific appointments during the 11-day period at the heart of this matter she also showed the court maps of her working area and distances from her home in idaho to the locations of several of her appointments however she produced no evidence to corroborate her statements about the specific locations of her appointments in eg addresses of listings emails from clients referring to specific listings etc or where she was driving from furthermore in the absence of adequate_records sec_1_274-5t temporary income_tax regs fed reg date states in pertinent part continued and more precise evidence we must conclude that mrs ward’s mileage totals which were written on the phone calendar in and included miles driven around the areas where the listings were located were best estimates which cannot be the basis for a deduction under sec_274 while we do not doubt that mrs ward used the bmw for business purposes in she has not met the strict substantiation requirements of sec_274 accordingly respondent’s determination with respect to the sec_179 deduction for the bmw is sustained ii accuracy-related_penalty pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement_of_income_tax see sec_6662 negligence continued a contemporaneous log is not required but a record of the elements of an expenditure or of a business use of listed_property made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall thus the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary care in the preparation of a return and disregard means any careless reckless or intentional disregard sec_6662 sec_1 b and income_tax regs a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 respondent determined that some or all of the underpayment of petitioners’ tax for is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax respondent calculated the 20-percent penalty on the entire amount of the deficiency however in the notice_of_deficiency respondent listed only sch c1 - rent lease - other business property as an adjustment to which the accuracy-related_penalty appliesdollar_figure thus respondent should have calculated the 20-percent penalty only on the amount of the deficiency resulting from petitioners’ improper deduction for rent expense petitioners have conceded this adjustment as well as the resulting penalty accordingly we sustain respondent’s respondent applied the 20-percent penalty to the dollar_figure deficiency determined in the notice this adjustment increased petitioners’ taxable_income by dollar_figure determination that a penalty applies for the corresponding portion of the underpayment the penalty shall not be imposed on the portion of the underpayment due to any other adjustment including the additional adjustments that petitioners have conceded and the adjustment discussed herein as part of the rule_155_computations respondent shall recalculate the 20-percent penalty and apply it only to the portion of the underpayment resulting from the adjustment for the schedule c rent expense decision will be entered under rule
